DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of the Invention of Group I, claims 1, 2, 4 – 10 in the reply filed on 09/20/2022 is acknowledged.
Claims 11 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/20/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Acknowledgment is made of applicant's claim for foreign priority from foreign application GR 20190100459, under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/24/2019, 03/23/2021, 04/29/2021 and 12/16/2021are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because FIGURE 2, at block 216 recites, “Air Cure Precast Shape with Water “Spary,” this seems to be a typographical error. Block 216 is interpreted as reciting –Air Cure Precast Shape with Water Spray--.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In this case, claim 4 is in dependent form from the withdrawn species of claim 3.  For examination purposes, the examiner is construing claim 4 as to be in dependent form from independent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6 – 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUO et al. (over machine English translation of JPH-02137782-A; Kuo, cited on 03/23/2021 IDS).
Regarding claim 1. Kou discloses a method for curing a precast shape (see Kou at [0001], ll. 14-15 and ll. 59-60), comprising: 
injecting a carbon dioxide (CO2) stream into a pressurized water saturator (“mixing unit,” 14; see FIG. 5 and ll. 197-203); 
removing a carbon dioxide/water (C02/H20) stream from the pressurized water saturator (see the annotated copy of Kuo’s FIG. 5 below, wherein a CO2/H2O stream is removed from the water saturator 14 and becomes a feed  for inlet 29; see Kuo at ll. 200-203); and flowing the C02/H20 stream from the pressurized water saturator (e.g., from mixing device 14; FIG. 5), into a curing chamber (see FIG. 5, curing space 1, and Kou at ll. 217-220 discloses, “At the appropriate time in the above pre-curing process, the solenoid valve 20 is opened, and the carbon dioxide supplied from the gas cylinder 21 via the supply system 19 is injected from the injection unit 18 to mix the carbon dioxide in the circulating hot air”).
Therefore, the instant application invention, as claimed in the independent claim

    PNG
    media_image1.png
    895
    1219
    media_image1.png
    Greyscale
1 is anticipated by the prior art disclosure of Kou.
Regarding claim 2. Kuo discloses the method of claim 1, wherein the CO2/H20 stream is removed from the pressurized water saturator as a gaseous stream – see Kuo at ll. 128-129, “The carbonation medium can be supplied as carbon dioxide gas or as carbonated water.”

Regarding claim 4. Kuo discloses the method of claim 1, wherein the CO2/H20 stream is sprayed over the precast shape in the curing chamber – see Kuo at ll. 128-135, “The carbonation medium can be supplied as carbon dioxide gas (hence, the gaseous mixture is “sprayed” on the surface of the precast member) or as carbonated water. Thus, by the supply of the carbonation medium, the cement reacts with carbon dioxide on the surface of the concrete member 2 or the concrete structure 3 to form a calcium carbonate film as shown in the following formula and neutralize it. The surface of the concrete member 2 is hardened by the coating of calcium carbonate and the water permeability is reduced.”

Regarding claim 6. Kuo discloses the method of claim 1, comprising controlling a pressure of the pressurized water saturator.

Regarding claim 7. Kuo discloses the method of claim 1, comprising controlling a temperature of the pressurized water saturator. See Kuo at ll. 195-211, “the temperature of the hot air is adjusted by controlling the opening degree of the flow control valve 13 by the control device 26 in accordance with the signal of the temperature sensor 27 provided at an appropriate position of the curing space 1 or the circulation path 5. A predetermined temperature is controlled by adjusting the [sic] tt amount of the high-temperature steam flowing through the exchanger 6. In addition, such temperature adjustment may be performed with opening and closing of the solenoid valve 11 in some cases.”

Regarding claim 8. Kuo discloses the method of claim 1, comprising controlling a flow rate of CO2 into the pressurized water saturator. See e.g. Kuo at ll. 222-224, “The supply amount of the above-described carbon dioxide gas is controlled by the supply pressure and the supply time from the gas cylinder 21, that is, the time for opening the solenoid valve 20.”

Regarding claim 10. Kuo discloses the method of claim 1, comprising controlling humidity in the curing chamber. See e.g. Kuo at ll. 244-264, “conditions of the pre-curing process described above as an execution result, that is, the temperature of 35 ° C to 50 ° C. Under the conditions of 50 ° C and a humidity of 50 to 70%, the condition in which the carbonation medium is mixed is maintained for 30 minutes, and the concentration of 0.1% to 80% in terms of carbon dioxide gas concentration is maintained;” and “prior to the main curing process, the temperature and humidity in the curing space are lower than in the main curing process.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KUO et al. in view of McCandlish et al. (US PGPub. No. 2018/0155248 A1; McCandlish).

Regarding claim 5. Kuo discloses the  method of claim 1, except for, the method further comprising flowing a sidestream of carbon dioxide into the curing chamber.
	
	In the same field of endeavor of methods and apparatuses for the manufactured of precast shapes subjected to carbonating curing, McCandlish discloses a method, wherein a fluid component is also provided as a reaction medium, comprising liquid water and/or water vapor and a reagent, carbon dioxide (CO2), which is consumed in the production as a reactive species and ends up sequestered in the final product. See McCandlish at [0015].
	McCandlish discloses (see FIG. 10), a schematic diagram of a curing chamber with multiple methods of humidity control as well as ability to control and replenish CO2 using constant flow or pressure regulation and that can control the temperature; the system can provide closed loop control or control using feedback, in which set values of operating parameters such as CO2 concentration, humidity, and temperature that are desired at specific times in the process cycle are provided, and measurements are taken to see whether the actual value of the parameter being controlled is the desired value. McCandlish discloses that if deviation from the desired value is measured, corrective action is taken to bring the value of the parameter into agreement with the desired value. Such control systems can be expensive and complex, and may be useful with regard to high value products or products that require very precise process conditions. See McCandlish at [0150]. See the annotated copy of McCandlish’ s FIG. 10 
    PNG
    media_image2.png
    523
    708
    media_image2.png
    Greyscale
below:
	In the above annotated figure, McCandlish discloses a side stream of CO-2 into the chamber, as claimed in the instant application claim 5. 

	It would  have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify Kuo’s method for curing a precast shape by flowing a sidestream of carbon dioxide into the curing chamber, as taught by McCandlish.
	One of ordinary skill in the art would have been motivated to modify Kuo’s in view of McCandlish for the purpose of, e.g. provide the method with the capability of replenish CO2 using constant flow or pressure regulation by providing closed loop control or control using feedback, in which set values of operating parameters such as CO2 concentration, humidity, and temperature that are desired at specific times in the process cycle are provided, and measurements are taken to see whether the actual value of the parameter being controlled is the desired value, since McCandlish teaches this allows the system to compensate if deviation from the desired value is measured, the system would be able to take corrective action to bring the value of the parameter into agreement with the desired value. See McCandlish at [0150].

Regarding claim 9. Kuo discloses the method of claim 1, except for, the method further comprising controlling a pressure of the curing chamber.
	McCandlish discloses at [0150] FIG. 10, a schematic diagram of a curing chamber with multiple methods of humidity control as well as ability to control and replenish CO2 using constant flow or pressure regulation and that can control the temperatures. 

It would  have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify Kuo’s method for curing a precast shape by controlling a pressure of the curing chamber, as taught by McCandlish.
	One of ordinary skill in the art would have been motivated to modify Kuo’s in view of McCandlish for the purpose of, e.g. provide the method with the capability of replenish CO2 using constant flow or pressure regulation by providing closed loop control or control using feedback, in which set values of operating parameters such as CO2 concentration, humidity, and temperature that are desired at specific times in the process cycle are provided, and measurements are taken to see whether the actual value of the parameter being controlled is the desired value, since McCandlish teaches this allows the system to compensate if deviation from the desired value is measured, the system would be able to take corrective action to bring the value of the parameter into agreement with the desired value. See McCandlish at [0150].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712